Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered May 7, 2009, in favor of plaintiff and against defendant, and bringing up for review an order, same court and Justice, entered March 26, 2009, which granted plaintiffs motion for summary judgment, unanimously reversed, on the law, with costs, the judgment vacated, and the matter remanded for further proceedings. Appeal from the order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
This action has been brought to seek repayment of a purported loan to defendant. It was error for Supreme Court to grant summary judgment in light of the fact that the affidavits of defendant and her daughter, accompanied by proof including copies of cancelled checks, are sufficient to raise a triable factual issue as to whether the loan was actually made to the daughter. Concur—Friedman, J.P., McGuire, Moskowitz, Acosta and DeGrasse, JJ.